Motion, insofar as it seeks leave to appeal against defendant Continental Insurance Company from the Appellate Division order of June 23, 1983 to review the Appellate Division order of February 17, 1981, dismissed, with $20 costs and necessary reproduction disbursements to respondent Continental, upon the ground that no such appeal lies *653(cf. CPLR 5501, subd [a], par 1). Motion, insofar as it seeks leave to appeal against defendants Hartford Accident and Indemnity Company and Insurance Company of North America from the Appellate Division order of June 23, 1983, granted.